—Judgment unanimously reversed on the law and new trial granted. Memorandum: In its instructions to the jury on reasonable doubt, County Court incorrectly used the phrases "reasonably certain” and "reasonable degree of certainty” when defining the degree of proof to which the People must be held. As we have previously held, that language effectively reduces the People’s burden of proof and thereby deprives defendant of a fair trial (People v Sneed, 193 AD2d 1139, Iv denied 82 NY2d 759). Reversal is required, therefore, and a new trial is granted.
The verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Niagara County Court, Hannigan, J.—Assault, 1st Degree.) Present—Green, J. P., Pine, Balio, Fallon and Doerr, JJ.